 


109 HR 698 IH: Citizenship Reform Act of 2005
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 698 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Deal of Georgia (for himself, Mr. Burton of Indiana, Mrs. Jo Ann Davis of Virginia, Mr. Gingrey, Mr. Kingston, Mr. Rohrabacher, Mr. Smith of Texas, Mr. Jones of North Carolina, Mr. Norwood, Mr. Baker, Mr. Bartlett of Maryland, Mr. Duncan, Mr. Garrett of New Jersey, Mr. Goode, Mr. Manzullo, Mr. Gary G. Miller of California, and Mr. Tancredo) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to deny citizenship at birth to children born in the United States of parents who are not citizens or permanent resident aliens. 
 
 
1.Short titleThis Act may be cited as the Citizenship Reform Act of 2005. 
2.PurposeIt is the purpose of this Act to deny automatic citizenship at birth to children born in the United States to parents who are not citizens or permanent resident aliens. 
3.Citizenship at birth for children of non-citizen, non-permanent resident aliens 
(a)In generalSection 101 of the Immigration and Nationality Act (8 U.S.C. 1101) is amended by inserting after subsection (c) the following new subsection: 
 
(d)For purposes of section 301(a), a person born in the United States shall be considered as subject to the jurisdiction of the United States if— 
(1)the child was born in wedlock in the United States to a parent either of whom is (A) a citizen or national of the United States, or (B) an alien who is lawfully admitted for permanent residence and maintains his or her residence (as defined in subsection (a)(33)) in the United States; or 
(2)the child was born out of wedlock in the United States to a mother who is (A) a citizen or national of the United States, or (B) an alien who is lawfully admitted for permanent residence and maintains her residence in the United States.For purposes of this subsection, a child is considered to be born in wedlock only if both parents are married to each other and parents are not considered to be married if such marriage is only a common law marriage.. 
(b)Conforming amendmentSection 301 of such Act (8 U.S.C. 1401) is amended by inserting (as defined in section 101(d)) after subject to the jurisdiction thereof. 
(c)Effective dateThe amendments made by this section shall apply to aliens born on or after the date of the enactment of this Act. 
 
